DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
This application discloses and claims only subject matter disclosed in prior application no. PCT/EP2017/084023 filed 12/23/2016, and names the inventor or at least one joint inventor named in the prior application. Accordingly, this application constitutes a continuation or division. 

Response to Amendment
The amendments and arguments/remarks filed on 11/17/2021 have been entered and fully considered.
Instant claim 1 has been amended currently.
Previously, a request for continued examination under 37 CFR 1.114 was filed on 06/22/2021.
Currently, instant claims 1-16 are pending.

Response to Arguments
Applicant's arguments/remarks filed 11/17/2021 have been fully considered but they are not persuasive. 
Applicant states and discusses in the current filed remarks, see p. 5-8, regarding amended instant claim 1 that “Neither Kobold nor Hughes describes a method that includes adding chemical substances to a sample that are detected and measured by a mass spectrometer along with the sample, wherein the chemical substances are selected from the group consisting of peptides, derivatives of peptides, peptide nucleic acids, oligonucleotides and oligomers and combinations thereof.” 
The Examiner disagrees. Currently, the instant claims require that a provided “sample” and “a composition of different chemical substances to the sample with a concentration detectable by the mass spectrometer …” are analyzed via LCMS; see amended instant claim 1 specifically. Instant claim 1 further recites that “wherein the chemical substances are selected from the group consisting of peptides, derivatives of peptides, peptide nucleic acids, oligonucleotides and oligomers and combinations thereof”. It is the position of the Examiner that Kobold et al. meets these limitations since they disclose (see below in the current Office action): providing a liquid biological sample comprising the compound (“providing a sample”), the use of an internal standard employed during analysis and is measured along with a sample:  (encompassing “adding a composition of different chemical substances to the sample … detectable by the mass spectrometer,”), and the analysis of “peptides” prepared from serum or plasma using hydrophobic magnetic particles (encompassing “adding a 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 and its corresponding dependent claims 2-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Instant claim 1 recites “a composition of different chemical substances to the sample …”. It is unclear as to the quantity of substances that make up the composition. Furthermore, it is unclear as to the makeup and composition of these substances (Are the substances the same family of chemicals like salts, acids, bases, etc.?) and whether each individual substance is different from the other substances present in the 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-12 and 15-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 7,815,803 B2 (Kobold et al.).
In regards to instant claims 1-2 and 16; Kobold et al. discloses (abstract and fig. 1-15) a novel procedure of preparing samples for analysis by way of mass spectrometry, preferably liquid chromatograph mass spectrometry (“LC-MS/MS”). Kobold et al. recites (claims 8-11) a method of mass spectrometric analysis of a compound in a biological sample (“A method for tracking a sample identity during a process in an analysis system …”), the method comprising the steps of: providing a 
NOTE:  The Examiner takes the position that the claimed “sample” and “composition of different chemical substances to the sample” can both be detected, measured, and identified by the claimed LC-MS/MS such that they both overlap as a sample being analyzed by the LC-MS/MS. 
In regards to instant claims 3-5, 7, 9, and 15; Kobold et al. recites (claims 8-11) magnetic particles having a hydrophobic surface (“… configured to prevent retaining thereof …”).  Kobold et al. discloses (col. 1, line 45 to col. 2, line 26) that within the technology of liquid chromatography to employ different “polarities” for analyzed compounds, the mobile phase, and/or the stationary phase.  Kobold et al. further discloses (col. 9, lines 19-28) magnetic polymer (“oligomers” being well-known to be a type of polymer) particles that contain paramagnetic or superparamagnetic crystals, and with a surface that can be modified chemically: (encompassing “a mixture of isobaric oligomers …”).

In regards to instant claim 8; Kobold et al. discloses (col. 11, line 45 to col. 12, line 28) that the magnetic particles can be magnetic nanoparticles or polymer particles containing magnetic pigment particles, and further having a functionalized surface (the functionalized surface encompassing “a labeling group of molecular weight coding …”) for reactions with a compound of interest. 
In regards to instant claims 10-12; Kobold et al. discloses (col. 1, line 45 to col. 2, line 26) that within the technology of liquid chromatography to employ different “polarities” for analyzed compounds, the mobile phase, and/or the stationary phase.  Kobold et al. further discloses (col. 12, lines 38-49) low molecular weight (LMW) compounds having “lipophilic” character (encompassing the claimed “lipophilic” features of the instant claims).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 7,815,803 B2 (Kobold et al.) in view of U.S. 2006/0186028 A1 (Hughes).
In regards to instant claim 13 which is dependent upon previously rejected instant claim 1 above; Kobold et al. discloses (abstract and fig. 1-15) a novel procedure of preparing samples for analysis by way of mass spectrometry, preferably “LC-MS/MS”.  Kobold et al. recites (claims 8-11) a method of mass spectrometric analysis of a compound in a biological sample (“A method for tracking a sample identity during a process in an analysis system …”), the method comprising the steps of:  fractionating the eluate by way of “liquid chromatography”; and analyzing the compound in a fraction 
Kobold et al. does not disclose, “… wherein the liquid chromatograph comprises a liquid chromatography separation station comprising a plurality of liquid chromatography channels, wherein the chemical substance is assigned to one of the plurality of liquid chromatography channels.”  However, Hughes discloses (abstract and fig. 1A-2C) a mass spectrometer with a liquid chromatography system.  The liquid chromatography system (fig. 1A-2C) of Hughes comprises switching valves V1-V2 (“a liquid chromatography separation station”), wherein ports 1-10 (“a plurality of liquid chromatography channels”) can be switched between pre-column 6 and/or analytical column 21 (para. [0083]-[0084]) before analysis with the mass spectrometer.  Kobold et al. and Hughes (in their respective abstracts and figures) both disclose systems comprising liquid chromatography and mass spectrometry; therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to employ the liquid chromatography system including switching valves V1-V2 with ports 1-10 of Hughes in place of the liquid chromatograph of Kobold et al. that connects to a tandem mass spectrometer (also discussed in para. [0012] of Hughes as well) for the purpose of extending time spent analyzing species or analytes of interest that elute from a liquid chromatography column to enable observed ion counts to be increased and the signal to noise ratio to be increased - or to allow more experiments to be performed when multiple components are co-eluting (para. [0073] of Hughes) - this is seen to be advantageous to one of ordinary skill in the art in order to process more samples accurately.

In regards to instant claim 14; the liquid chromatography system (fig. 1A-2C) of Hughes comprises switching valves V1-V2 (“a liquid chromatography separation station”), wherein ports 1-10 (“a plurality of liquid chromatography channels”) can be switched between pre-column 6 and analytical column 21 (para. [0083]-[0084]):  (encompassing “the number of liquid chromatography channels”).  Hughes discloses (para. [0073]) extending time spent analyzing species or analytes of interest that elute from a liquid chromatography column to enable observed ion counts to be increased and the signal to noise ratio to be increased - or to allow more experiments to be performed when “multiple” components are co-eluting (encompassing “the number of compositions”).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN KILPATRICK whose telephone number is (571)270-5553. The examiner can normally be reached every other Thurs-Fri and Mon-Tues; approx. 8 am - 4 pm (Reduced Schedule).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on (571)272-1254. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/B. K./Examiner, Art Unit 1797                                                                                                                                                                                                        


/JENNIFER WECKER/Primary Examiner, Art Unit 1797